PER CURIAM.
This court has previously held that the United States Supreme Court decisions in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) and Blakely v. Washington, 542 U.S. 296, 124 *1171S.Ct. 2531, 159 L.Ed.2d 403 (2004) do not apply retroactively in those cases in which the convictions became final prior to the Apprendi decision, even though resentencing occurred post-Apprendi See Rouse v. State, 965 So.2d 201 (Fla. 5th DCA 2007); Langford v. State, 929 So.2d 598 (Fla. 5th DCA 2006). As we did in Langford, we certify conflict with Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005).
AFFIRMED; CONFLICT CERTIFIED.
SAWAYA, TORPY and EVANDER, JJ., concur.